DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 6-11 and 13-17) in the reply filed on 08/15/2022 is acknowledged. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being participated by Naito et al. (US 2012/0031744).
	Regarding claim 6, Naito teaches a switching device (see figures 1-4) comprising: a first electrode (figs. 1-4: electrode 104); and a second electrode (figs. 1-4: 101) including a 2-1 electrode (see figures 1-4: the right side of 101), a 2-2 electrode (see figures 1-4: the left side of 101), and an engineered beam (see par. [0070] the movable electrode 101 is of a fixed-fixed beam construction wherein both ends thereof are fixed), wherein: the engineered beam is connected to a concave body part of the 2-1 electrode and a concave body part of the 2-2 electrode (see figures 1-4); the engineered beam comes into contact with the first electrode on the basis of thermal expansion due to heat generated by current flowing between the body part of the 2-1 electrode and the body part of the 2-2 electrode (see par. [0056], when the switch is made "on" state, the driving voltages V.sub.d1 and V.sub.d2 are applied between the movable electrode 101 and the driving electrodes 1021, 1022 respectively. That causes electrostatic force to act so that the movable electrode 101 is attracted to the substrate 110 side, and the contact electrode 103 and the signal electrode 104 electrically contact with each other), or the engineered beam is separated from the first electrode on the basis of thermal expansion due to heat generated by a current flowing through both ends of the body part of the 2-1 electrode and thermal expansion due to heat generated by a current flowing through both ends of the body part of the 2-2 electrode.
	Regarding claim 7, furthermore Naito discloses the switching device, wherein the engineered beam comprises a contact part (figs. 2-4: contact electrode 103) in which thermal expansion occurs downward due to current flowing between the 2-1 electrode and the 2-2 electrode, (see figures 1-4).
	Regarding claim 8, furthermore Naito discloses the switching device, comprising a dimple part protruding from an upper surface of the contact part (103) and having a predetermined area, (see figure 1).
	Regarding claim 9, furthermore Naito discloses the switching device, wherein the contact part (103) is disposed between stepped parts provided in the engineered beam, (see figure 1).
	Regarding claim 10, furthermore Naito discloses the switching device, wherein the first electrode (104) is disposed below a central part of the engineered beam (see figure 2), and the central part of the engineered beam that connects the 2-1 electrode and the 2-2 electrode by the heat moves downward and comes into contact with the first electrode (104), (see figures 3 and 4 and par. [0056]).
5.	Claims 11 is rejected under 35 U.S.C. 102(a)(1) as being participated by Kampen (US 2009/0207717).
	Regarding claim 11, Kampen teaches a memory device (see figure 1) comprising: 
a first electrode (fig. 1: electrode 4); and a second electrode (fig. 1: electrode 2) disposed above the first electrode (4), (see figure 1), wherein the memory device operates in a programmed state or an erased state according to an electrostatic force or heat generated by a voltage applied to at least one among the first and second electrodes, (see abstract and par. [0031-0032]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US 2012/0031744) in view of Kampen (US 2009/0207717).
	Regarding claim 13, Kampen teaches the memory device above, but Kampen does not explicitly teach wherein the second electrode comprises a 2-1 electrode, a 2-2 electrode, and an engineered beam, wherein: the engineered beam is connected between a body part of the 2-1 electrode and a body part of the 2-2 electrode; the engineered beam comes into contact with the first electrode on the basis of thermal expansion due to heat generated by a current flowing between the body part of the 2-1 electrode and the body part of the 2-2 electrode, whereby the memory device operates in the programmed state; or the engineered beam is separated from the first electrode on the basis of thermal expansion due to heat generated by current flowing through both ends of the body part of the 2-1 electrode and thermal expansion due to heat generated by a current flowing through both ends of the body part of the 2-2 electrode, whereby the memory device operates in the erased state.
Naito teaches wherein the second electrode (figs. 1-4: 101) comprises a 2-1 electrode (see figures 1-4: the right side of 101) , a 2-2 electrode (see figures 1-4: the left side of 101) , and an engineered beam (see par. [0070] the movable electrode 101 is of a fixed-fixed beam construction wherein both ends thereof are fixed), wherein: the engineered beam is connected between a body part of the 2-1 electrode and a body part of the 2-2 electrode (see figures 1-4); the engineered beam comes into contact with the first electrode (figs. 1-4: electrode 104) on the basis of thermal expansion due to heat generated by a current flowing between the body part of the 2-1 electrode and the body part of the 2-2 electrode, whereby the memory device operates in the programmed state (see par. [0056], when the switch is made "on" state, the driving voltages V.sub.d1 and V.sub.d2 are applied between the movable electrode 101 and the driving electrodes 1021, 1022 respectively. That causes electrostatic force to act so that the movable electrode 101 is attracted to the substrate 110 side, and the contact electrode 103 and the signal electrode 104 electrically contact with each other); or the engineered beam is separated from the first electrode on the basis of thermal expansion due to heat generated by current flowing through both ends of the body part of the 2-1 electrode and thermal expansion due to heat generated by a current flowing through both ends of the body part of the 2-2 electrode, whereby the memory device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Naito into the memory device of Kampen in order to applying the electrostatic force between the movable electrode and the driving electrode to electrically contact the contact electrode with the signal electrode.
Regarding claim 14, further Naito discloses the memory device, wherein the engineered beam comprises a contact part (figs. 2-4: contact electrode 103) in which thermal expansion occurs downward due to a current flowing between the 2-1 electrode and the 2-2 electrode, (see figures 1-4).
Regarding claim 15, further Naito discloses the memory device, comprising a dimple part protruding from an upper surface of the contact part (103) and having a predetermined area, (see figure 1).
Regarding claim 16, further Naito discloses the memory device, wherein the contact part (103) is disposed between stepped parts provided in the engineered beam, (see figure 1).
Regarding claim 17, further Naito discloses the memory device, wherein a plane (fig. 2: the plane below of 103) on which the contact part (103) is disposed is positioned lower than a plane on which both ends of the engineered beam are positioned (see figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836